735 N.W.2d 683 (2007)
In re Petition for Disciplinary Action Against Francis E. GIBERSON, a Minnesota Attorney, Registration No. 34514.
No. A07-1338.
Supreme Court of Minnesota.
July 24, 2007.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Francis E. Giberson committed professional misconduct warranting public discipline, namely, that in July 2004 respondent pleaded guilty to one felony count of willfully failing to pay child support in an amount greater than $10,000, in violation of 18 U.S.C. § 228(a)(3) and (c)(2). The petition for disciplinary action alleges that respondent created and used false identification to avoid payment of child support obligations, in violation of Rules 8.4(b), (c), and (d), Minnesota Rules of Professional Conduct. Respondent was indefinitely suspended from the practice of law on July 30, 1998, for failure to pay child support and spousal maintenance and for his failure to cooperate with the Director's Office. In re Giberson, 581 N.W.2d 351, 354-55 (Minn.1998).
Respondent admits that his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is disbarment and payment of $900 in costs and disbursements pursuant to Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Francis E. Giberson is disbarred from the practice of law in the State of Minnesota. Respondent shall pay $900 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
BY THE COURT:
/s/Helen M. Meyer Associate Justice